FILED
                           NOT FOR PUBLICATION                              DEC 22 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-30085

              Plaintiff - Appellee,              D.C. No. CR 09-65-GF-SEH

  v.
                                                 MEMORANDUM *
ROBERT GLENN LONGEE,

              Defendant - Appellant.



                    Appeal from the United States District Court
                            for the District of Montana
                     Sam E. Haddon, District Judge, Presiding

                          Submitted December 6, 2010**
                              Seattle, Washington

Before: BEEZER, O’SCANNLAIN, and PAEZ, Circuit Judges.

       On May 28, 2009, the United States charged Robert Glenn Longee with

aggravated sexual abuse in violation of 18 U.S.C. §§ 1153(a) and 2241(a). Longee



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

       **    The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
was accused of violently raping his mother-in-law, who was 63 years old at the

time, and confined to a wheelchair. After a jury found Longee guilty, the district

judge imposed a term of life imprisonment. Longee appeals his sentence and the

district court’s decision not to declare a mistrial.

       We have jurisdiction over this matter pursuant to 28 U.S.C. § 1291, and we

affirm the district court.

       The facts of this case are known to the parties. We do not repeat them.

                                             I

       Appellate review of sentencing decisions “is limited to determining whether

they are ‘reasonable.’” Gall v. United States, 552 U.S. 38, 46 (2007). When

conducting a review for “reasonableness,” courts of appeal consider all sentences

“under a deferential abuse-of-discretion standard.” Id. at 41. To determine

substantive reasonableness, this court considers “the totality of the circumstances.”

United States v. Carty, 520 F.3d 984, 993 (9th Cir. 2008). A within-Guidelines

sentence is not presumptively reasonable. Id. at 993.

       A district court’s denial of a motion for a mistrial is reviewed for abuse of

discretion. United States v. Banks, 514 F.3d 959, 973 (9th Cir. 2008).

                                            II

       Longee first claims that the district court abused its discretion by failing to


                                      Page 2 of 5
adequately explain the sentence and by imposing a substantively unreasonable

sentence. When reviewing a sentencing decision this court will first review the

determination for procedural error, before addressing whether the sentence is

substantively reasonable. United States v. Ressam, 593 F.3d 1095, 1115-16 (9th

Cir. 2010).

      A court commits procedural error by not fully explaining the sentence

selected. Carty, 520 F.3d at 993. During sentencing district courts should provide

“defendant-specific reasons for imposing a certain sentence.” United States v.

Delgado, 357 F.3d 1061, 1071 (9th Cir. 2004). However, “[a] within-Guidelines

sentence ordinarily needs little explanation . . . . because both the Commission and

the sentencing judge have determined that the sentence comports with the

§ 3553(a) factors.” Carty, 520 F.3d at 992.

      Here, the sentencing judge adequately explained Longee’s sentence. The

judge began by properly calculating the Guidelines range, addressing the relevant

§ 3553(a) factors, and reflecting on the seriousness of the offense. The judge then

directly referenced defense counsel’s claims by stating that Longee’s “history and

characteristics[] have been fully weighed and considered. Some of that history has

been included in counsel’s remarks.” ER 99.

      Longee also argues that a lifetime sentence, although within the Guidelines


                                    Page 3 of 5
recommendation, is substantively unreasonable. Although within-Guidelines

sentences are not presumptively reasonable, this court does “recognize that a

correctly calculated Guidelines sentence will normally not be found unreasonable

on appeal.” Carty, 520 F.3d at 988.

      Longee claims that his “history and characteristics” render the sentence

substantively unreasonable. However, Longee does not explain how or why his

personal history affects his culpability, or how this history renders a Guidelines

sentence unreasonable.

      Longee also argues that a life-term is “longer than necessary” to achieve the

statutory purposes of punishment. But Longee has not demonstrated “how, in light

of the totality of the circumstances, the district court abused its discretion,” United

States v. Crowe, 563 F.3d 969, 978 (9th Cir. 2009), especially given the district

court’s thorough explanation and the danger that Longee poses to the community.

See United States v. Vanderwerfhorst, 576 F.3d 929, 937 (9th Cir. 2009).

                                          III

      Longee also argues that the district court erred by not declaring a mistrial

after the jury indicated that it was deadlocked. This court considered a similar

appeal in United States v. Green, 962 F.2d 938 (9th Cir. 1992). There the court

stated that it “accord[s] great deference to a trial judge’s decision whether to


                                      Page 4 of 5
declare a mistrial because of jury deadlock.” 962 F.2d at 944. Given that the jury

had only deliberated for a few hours, the district court did not abuse its discretion

by ordering the jury to deliberate longer. See United States v. Sommerstedt, 752

F.2d 1494, 1498 (9th Cir. 1985) (affirming a district court’s decision not to declare

a mistrial and instead to order the jury to deliberate for an additional full day).

AFFIRMED.




                                      Page 5 of 5